WADDILL, Circuit Judge
(dissenting). The appellee was the holder of a duly recorded conditional sales agreement covering the automobiles the subject of this appeal. Ten days prior to the filing of the petition in bankruptcy, it repossessed itself of the automobiles by a proceeding in a state court of competent jurisdiction, and was so in possession at the 'time of the bankruptcy.
Under these conditions, I can but believe that appellee acquired title superior to that of the trustee in bankruptcy, whose "status as a lienor under section 47a, Bankruptcy Act 1910 (Comp. St. § 9631), became effective as of the date of filing the petition in bankruptcy. Martin v. Commercial Nat. Bank, 245 U. S. 513, 517, 38 S. Ct. 176, 62 L. Ed. 441; Fairbanks Shovel Co. v. Wills, 240 U. S. 642, 649, 36 S. Ct. 466, 60 L. Ed. 841; Bailey v. Baker Ice Machine Co., 239 U. S. 268, 276, 36 S. Ct. 50, 60 L. Ed. 275; *488Woods v. Stemple, Rt. (C. C. A. 4th Cir.) 289 F. 239; Capitol Motor Corp. v. Lasker, 138 Va. 630, 123 S. E. 376; Nusbaum v. City Bank, 132 Va. 54, 57, 110 S. E. 363.
In Virginia, it is well settled that “creditors,” within the purview of the act in question here, means “lien creditors,” that is, persons who have liens upon the property; and whatever may be the status of the trustee in bankruptcy in the enforcement of the rights of those who have such liens — that is to say, whether the title of such trustee in bankruptcy as to such lien creditors may relate back to a date antedating the time of his appointment for the purpose of enforcing such liens — still, in so far as he represents the unsecured creditors, those having no fixed lien, his status as trustee cannot relate back prior to the time of the filing of the petition in bankruptcy in the proceeding in which he was appointed, so as to enable unsecured creditors to defeat the rights of vendors or lienors who have established their claims and liens.